Winkler, J.
The controlling features of this case, both as to the law and the evidence, are so very similar to those in the case No. 266, from the same court, and tried before the same judge and between the same parties, that it must be decided in the same manner, and the opinion in that case will apply equally to this.
One other question is raised here, to wit: Is it competent to prove want of consent to the taking, in a charge of theft, by circumstantial evidence? This question is not now an open one in this court. It has repeatedly been held that proof of want of consent to the taking in such cases may be made by circumstantial evidence.
We find no such error committed on the trial below as would warrant this court in reversing the judgment rendered herein.

Affirmed.